—Order, Supreme Court, New York County (Stuart Cohen, J.), entered June 27, 1996, which, inter alia, granted plaintiff’s motion to strike defendants-appellants’ answer and affirmative defenses and granted plaintiff’s motion for summary judgment declaring a certain lease a nullity and ordering defendants-appellants to vacate the apartment in question, unanimously affirmed, with costs.
Plaintiff’s summary judgment motion was sufficiently supported by affidavits of individuals with personal knowledge of the facts and clearly established that the lease in question was obtained through fraud, collusion, and self-dealing. Since defendants-appellants’ affidavits were limited to conclusory denials of wrongdoing, they were insufficient to defeat the motion (Zuckerman v City of New York, 49 NY2d 557, 562). We have reviewed defendants-appellants’ remaining contentions and find them to be without merit. Concur—Murphy, P. J., Rosenberger, Ellerin, Rubin and Tom, JJ.